Title: To James Madison from Frederick Jacob Wichelhausen (Abstract), 20 March 1805
From: Wichelhausen, Frederick Jacob
To: Madison, James


20 March 1805, Bremen. “I had last the honor of writing to you on the 5th Decemr, in duplicate with the Ship Live Oak Capt. George Thomas for New York and Ship Mercury Capt: Cary for Baltimore, an early Frost having however prevented the departure of these vessels till now I imagine the present will come to hand nearly at the same time.
“My letter referred principally to the new quarantaine regulations in this country, which I thought proper to communicate to you; although its content was not so pressing as to require a very quick conveyance. These regulations being of the greatest importance to the navigation and commerce of the United States, I consider it my duty to communicate to you every thing which has taken place in this neighbourhood in regard thereto.
“The following three vessels bound for the Jahde, viz: Brig Olivia of and from New York, Capt: Charles Teubner. Ship Lavina of and from Philadelphia, Capt: John Green, and Danish Brig Johanna, Capt: D. D. Hahn from Baltimore:
having resolved on account of contrary winds and being in distress to run in at Cuxhaven, and to discharge their Cargoes there, the Governor, a Senator of Hamburg, under whose jurisdiction Cuxhaven is subordinated, not only refused to grant admission to these vessels but on the contrary ordered the commander of the pilots to compell them to depart again, as soon the ice should permit it (a severe frost having set in immediately after their arrival at that port); of the certificate of health, which every Captain produced to the pilot, they would take no notice of, saying that frequently vessels were furnished with such documents, coming from contagious ports. As soon these extraordinary proceedings came to my Knowledge, I immediately sent an express to our Consul at Hamburg Mr. Forbes and requested his interposition in this business. The steps which this Gentleman has taken near the Government of Hamburg in consequence, I have no doubt, he will have communicated to you, and want no further repetition; the result of his endeavou<r> was, that after the expiration of 44 days these vessels were at last permitted to communica<te> with the Shore, and to discharge their cargoes; this long detention so pernicious to their cargoes, was still more oppressive to the respective Crews on board, as they had to endure great hardships from the severe frost, being scarcely able to secure themselves from bei<ng> frozen to death. It is not to be denied that the dreadful maladies broken out thi<s> year in some spanish and italian ports, have caused the greatest consternation in the interior part of Germany, which probably contributed in a high degree to incite the Senate of Hamburg to act with so much circumspection and rigor; nevertheless it ought alway<s> to make a distinction and not treat all and every vessel on the same rigorous princ<i>ples, but in particular pay a proper respect to the American certificates of health, whi<ch> as it must know itself are issued with so much credibility and regard to health. It appears in general that at once a panic fear reigns amongst the different Governmen<ts> of Germany about the importation of the yellow fever in their dominions, all public pap<ers> are filled with decrees in regard to this malady, which are sometimes laughable and ridicul<ous>.

“In particular it appears if the King of Prussia himself possesses a personal fear against the yellow fever, the strictest regulations in regard to it being recommended and ordained by the Court of Berlin, which would have no influence on the navigation of the United States, if not all those Governments (which on account of their situation are immediately connected with foreign nations) viz: Oldenburg, Hamburg and Bremen were in some measure dependent from Prussia, and therefore too much conf<in>ed in thei<r> regulations, being necessiated to comply with the desire of the Prussian Court.
“The Duke of Oldenburg is also obliged to issue a new and much more rigorous quarantain<e> regulation than the preceding on<e>; I have in consequence made a journey to Oldenburg in order to mitigate if possible such articles which might have reference and could be prejudicial to the Commerce of the United States. I had several interviews with the differen<t> members of this Government, and I perceived that they were much inclined to moderated measures, but that their personal responsibility towards their own Country as well as the neig<h>bouring States obliged them to use more precaution than they themselves might conside<r> requisite, that in consequence even such vessels which now should arrive from healthy Sea-ports of the United States would be necessiated to perform a short quarantaine. The cries of the Physicians, who formed such various suppositions and hypotheses’s in regard to the infection and further communication of this disease, occasioned other people to become more fearful, and increased their responsibility, as they, being no Physicians themselves, could not prove the futility of their assertions. They wished that on the part of the United States some thing might be published in the german papers, whereby the Governments in the interior part of Germany would in some measure be tranquilised, and whereby it could be proved how cautious the magistrates in the respective Seaports of the United States were in granting the Certificates of health, and how strongly it had been recommended to them by the Governmt. to consider always the welfare of foreign nations. They themselves placed the highest confidence in the certificates issued in the United States, but in Berlin they did not view them in the same light, they would always doubt the authenticity of such attestations, untill an official communication had been made to them on that head. Therefore as it is very evident that the different Governments of the North of Germany and particularly those Countries situated on the North Sea, are in their quarantaine regulations greatly influenced by Prussia, it might in my opinion be very proper to make some representations to this Court on this subject, which would certainly have the desired effect and enable the different Governments of Oldenburg, Hamburg and Bremen to moderate their quarantaine regulations and to remove thereby in a great degree if not entirely, the impediments and difficulties, which such a detention must naturally cause to navigation and commerce. Any order or instructions you should be pleased to give me on that head will be punctually obeyed and executed by me with the utmost diligence and dispatch, as it is my greatest desire to have an opportunity of being serviceable to the United States. During my conversation with the President of the Quarantaine commission in Oldenburg, this Gentleman made still the following observations; it had hitherto been customary among foreign nations as soon a contagious malady had ceased in a place, immediately to grant Certificates of health, whereas in that moment the greatest danger prevailed; as such goods which are easy subject to infection, viz: Cotton, Hides, Furs &c which had been warehoused in that place during the sickness, might be infected and carry the poison to foreign countries; furthermore the same kind of goods might become very dangerous if they had been transported from a sickly place in the West Indies to a healthy place in the United States, and from thence to Europe without having been well aired and fumigated; all these circumstances tend to increase their precautions, and for instance would necessiate them to refuse admittance this year to such vessels arriving from places where agreeable to the proclamation of the board of health in Philadelphia, the yellow fever had prevailed last year, viz: Charleston, S.C. New Orleans, Dexter, Savannah, (Georgia,) and New Providence, R. I.
“Therefore to avoid this in future it would be very proper and much to their satisfaction to make the arrangement, that in future all vessels coming from America, might be furnished besides the usual Bill of health, still with the following additional documents; firstly, a certificate stating the time when a contagious sickness had last prevailed in that place, in what degree, and when it had entirely ceased again, by this document they w<ill> <be> enabled to judge whether any danger existed still for infection, or if they could with safety allow the vessel a communication with the Shore, secondly; it might be advisa<ble> and prudent if such articles which are easy subject to infection, viz. Cotton, Hides and Peltry were accompanied with a certificate d’origine, proving their coming from a healthy port, or if this could not be given, to procure an attestation certifying that the Goods had been unpacked, carefully aired and fumigated at the place they lastly came from.
“If you should not deem it proper to extend these measures to all vessels bound to Eu<ro>pean ports, it might perhaps not be useless to insert officially in the public papers the inclos<e>d advertisement to liberate thereby so much sooner from a long and tedious quarantaine, those vessels bound to the Jahde and Weser, which arrive from places likely infected, or with goo<ds> on board easy subject to infection. This is in my opinion all I thoug<ht> necessary to communicate to you touching this affair; I shall continue my endeavors to remove every thing which may cause impediment to the American navigation, and am still in hopes to carry my just demand near the Government of Oldenburg, that even those vesse<ls> coming from the aforementioned ports are equally permitted to enter; which surely would fin<d> much less difficulty, if these vessels were furnished already with the abovementioned documen<ts> as I believe the malady in those five places has been but very insignificant last year. In conformity with my Duty I have the Honor to inclose you herewith the semi-annual rep<ort> [not found] of American vessels arrived at and sailed from the River Jahde in the last six months; the two last vessels which were likewise destined for this river have, as mentioned before, been obliged to run <in> at Cuxhaven, and part of their Cargoes were discharged there and transported in waggons to this. I have therefore thought proper to insert them likewise in the list; they intend to go round to the Jahde with the remaining Cargo to take in a return one, and have for that purpose received a certificate from the British Consul in Hamburg who in granting permission to said voyages, dec<ided> that the Captains had not intentionally violated the Blockade of the Elbe.”
